Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As to the pending claims, 1-7, 11, 18 below, which contain intended use terms, the Examiner will interpret these claims in light of the structural elements that are disclosed and not for their intended use.  The courts have clearly stated that a statement of intended use in an apparatus claim cannot be used to distinguish the claim over the prior art apparatus. See In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997). A claimed apparatus must be described by its structure, not its intended use. The mere recitation of an intended use in a claim will not be given any patentable weight. Application of Dense, 156 F.2d 76, 77 (CCPA 1946). "For apparatus claims.., generally patentability 'depends on the claimed structure, not on the use or purpose of that structure.'" Catalina Marketing Inc. v. Coolsavings.com, Inc., 289 F.3d 801,809 (Fed.Cir.2002). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 6, 11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tischer (2016/0103125) as evidenced by Drees et al. 5932953.
With regard to claims 1 and 5, and the intended use limitations herein, Tischer as evidenced by Drees et al. teach a sensor capable of performing diagnostics and including at least one measurement sensor (320a) capable of quantitatively detecting a substance; a reference sensor (320b)(Figure 3), to which the substance is capable of being applied (i.e., analyte material)[0043] (Drees et al. teach the surfaces of the sensing resonator and reference resonator are coated by specific Ab for a particular sensing relationship (Col. 9)) has already been supplied in a defined manner.  Wherein the at least one reference sensor, the at least one measurement sensor, or the at least one reference sensor and the at least one measurement sensor are formed with acoustic resonators [0040]; and
At least one reference compartment (i.e., surface)[0028] per reference sensor, the at least one reference sensor respectively being capable of being introduced therein.
With regard to claim 2, and the intended use limitations recited therein, Tischer et al. teach the use of calibration constants [0024] and Drees et al. also teaches the application of particular substances (Ab) to their sensors (Col. 9).
With regard to claim 3 and 11, Tischer teach at least two reference sensors or three reference sensors (i.e., “may include three, four, five, or more resonators)[0040].
With regard to claim 6, Tischer teach their “at least one measurement compartment” (i.e., surface) of their measurement sensor[0003][0004][0028][0030].
With regard to claim 18, Tischer teach film bulk acoustic resonators [0003][0026][0028].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Tischer (2016/0103125) as evidenced by Drees et al. 5932953 in further view of Lea (2008/0220980).
	Tischer’s teachings can be found above.
	Tischer et al. does not teach pregnancy specific antibodies to be used in their device.
	Drees et al. teach a marker for pregnancy in humans was used as antigen for testing in the Drees et al. platform assay [0038].
	It would have been obvious for a person of skill in the art at the time the invention was made to have used the marker (HCG) of Lea et al. within the device of Tischer as such a combination would result in a device that is capable of detecting pregnancy in humans.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY ANNE MERKLING whose telephone number is (571)272-6297.  The examiner can normally be reached on Tuesday-Friday 7:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SALLY A MERKLING/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        6/3/2021